IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 24, 2009
                                     No. 08-31045
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ERIC JOSEPH BURAS

                                                   Plaintiff-Appellant

v.

RODNEY J STRAIN, JR, Sheriff of St. Tammany Parish; MARLIN PEACHEY,
Former Warden of St. Tammany Parish Jail; DAVID HANSON, Captain of St.
Tammany Parish Jail; SHERYL ZIEGLER, Deputy; DENNY MOORE, Deputy;
DEPUTY DELORIA

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CV-1505


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Eric Joseph Buras has filed a motion for leave to proceed in forma
pauperis (IFP) on appeal. The district court denied Buras’s motion for leave to
proceed IFP on appeal and certified that the appeal was not taken in good faith
because “[d]espite being given a chance to name suable defendants involved in
the shakedown of his cell, [Buras] failed to do so.” By moving for leave to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31045

proceed IFP in this court, Buras is challenging the district court’s certification.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Buras asserts, without argument or citation to authority, that he did name
the right defendants in this action because the sheriff and his command staff
had jurisdiction and control over anyone who entered the parish jail, including
the Louisiana Department of Public Safety and Corrections (DOC) officers who
conducted the August 2006 shakedown search of his cell and confiscated and
later destroyed his outgoing legal mail. This amounts to a claim of vicarious
liability. The named defendants cannot be held vicariously liable for the acts of
others under 42 U.S.C. § 1983. See Kohler v. Englande, 470 F.3d 1104, 1114-15
(5th Cir. 2006); Tompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).
      Buras also states, without argument or authority, that the district court
erred in finding no basis to suggest that DOC officers were subordinates to
Sheriff Strain or his command staff during the shakedown, in its interpretation
and application of Thompson v. Upshur County, Tex., 245 F.3d 447, 459 (5th Cir.
2001), to his case, and in finding that Sheriff Strain, Warden Peachey, and
Captain Hanson were entitled to qualified immunity under the Eleventh
Amendment in their official capacities. Buras makes no arguments relevant to
the June 2007 shakedown of his jail cell.
      Buras has not shown that his appeal involves legal points arguable on
their merits.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, Buras’s motion for IFP is denied, and his appeal is dismissed. See
Baugh, 117 F.3d at 202 & n.24; 5 TH C IR. R. 42.2.
      The district court’s dismissal of Buras’s complaint and the instant
dismissal of his appeal count as two strikes for the purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Buras is cautioned that if he accumulates three strikes he will not be able to
proceed IFP in any civil action or appeal filed while he is incarcerated or



                                        2
                                No. 08-31045

detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                      3